Case 2:20-cv-02291-DOC-KES Document 72 Filed 04/17/20 Page 1 of 4 Page ID #:915



    1    Mary C. Wickham, County Counsel (Bar No. 145664)
         Rodrigo A. Castro-Silva, Senior Assistant County Counsel (Bar No. 185251)
    2    Thomas J. Faughnan, Senior Assistant County Counsel (Bar No. 155238)
         Lauren M. Black, Principal Deputy County Counsel (Bar No. 192302)
    3    500 West Temple Street, Suite 468
         Los Angeles, CA 90012
    4    Telephone: 213-974-1830
         Facsimile: 213-626-7446
    5    Email: lblack@counsel.lacounty.gov
    6    MANATT, PHELPS & PHILLIPS, LLP
         Brandon D. Young, Esq. (Bar No. 304342)
    7    2049 Century Park East, Suite 1700
         Los Angeles, CA 90067
    8    Telephone: 310-312-4000
         Facsimile: 310-312-4224
    9    Email: BDYoung@manatt.com
  10     FOLEY & LARDNER LLP
         Byron J. McLain, Esq. (Bar No. 257191)
  11     555 South Flower Street, Suite 3300
         Los Angeles, CA 90071
  12     Telephone: 310-972-4500
         Facsimile: 213-486-0065
  13     Email: bmclain@foley.com
  14     Attorneys for Defendant
         COUNTY OF LOS ANGELES
  15

  16                                    UNITED STATES DISTRICT COURT

  17                               CENTRAL DISTRICT OF CALIFORNIA

  18

  19     LA ALLIANCE FOR HUMAN RIGHTS, et                 No. 2:20-cv-02291 DOC-KES
         al.,
  20                                                      Hon. David O. Carter
                          Plaintiffs,
  21                                                      DEFENDANT COUNTY OF LOS
                    v.                                    ANGELES’ REQUEST FOR
  22                                                      EMERGENCY STATUS
         CITY OF LOS ANGELES, et al,                      CONFERENCE
  23
                          Defendants.
  24

  25

  26

  27

  28
                                                       REQUEST FOR EMERGENCY STATUS CONFERENCE
                                                                          1 2:20-CV-02291 DOC-KES
 4827-4108-6394.6
Case 2:20-cv-02291-DOC-KES Document 72 Filed 04/17/20 Page 2 of 4 Page ID #:916



    1               Defendant County of Los Angeles, by and through its undersigned counsel, submits this
    2    request for an emergency status conference with the Court.
    3               As the Court is aware, the County of Los Angeles (“County”) and the City of Los Angeles
    4    (“City”) are undertaking an unprecedented effort through Project Roomkey (a State of California
    5    supported and FEMA-approved program) to secure hotel and motel rooms in local communities to
    6    provide safe isolation capacity for vulnerable persons experiencing homelessness in order to protect
    7    them and their neighbors from COVID-19 during this emergency.
    8               The County's Office of Emergency Management is also establishing hotels and motels as
    9    (i) isolation facilities for persons testing positive for or experiencing symptoms of COVID-19 and
  10     (ii) quarantine facilities for persons who have been exposed to persons testing positive for or
  11     experiencing symptoms of COVID-19. Persons are eligible for isolation and quarantine facilities if
  12     they cannot safely self-isolate or quarantine at home, regardless of socio-economic status, but the
  13     unsheltered are the most likely beneficiaries of this program.
  14                These emergency measures are intended to protect the public health by isolating the medically
  15     vulnerable in order to slow the rate of the spread of COVID-19 and flatten the curve. These programs
  16     are temporary and part of the County response to the declared local, state, and federal emergencies in
  17     response to the COVID-19 pandemic. Hotels and motels throughout the County and City are
  18     participating in these programs. The County—working in partnership with other stakeholders and
  19     over a dozen leasing agents from the State of California and private sector—has engaged with more
  20     than 250 hotel/motel owners over the past weeks. These numbers continue to grow
  21     Countywide. Currently, the County has contracts for hotel and motel beds with over 25 hotels for
  22     a combined total of approximately 2,500 beds throughout the County. These beds are sited in cities
  23     large and small in the Antelope Valley, the South Bay, the San Gabriel Valley, the San Fernando
  24     Valley, and metropolitan Los Angeles. The County has enjoyed wide public support.
  25                However, over the last few days the County’s efforts to house persons experiencing
  26     homelessness have been stymied by objections from several cities in the County. For instance, as of
  27     April 17, 2020, the County has received correspondence from the cities of Lawndale and Bell Gardens
  28

                                                        - 2 - REQUEST FOR EMERGENCY  STATUS CONFERENCE
                                                                                 1 2:20-CV-02291 DOC-KES
 4827-4108-6394.6
Case 2:20-cv-02291-DOC-KES Document 72 Filed 04/17/20 Page 3 of 4 Page ID #:917



    1    threatening to interfere with the efforts of the County and participating hotels and/or motels to move
    2    forward with the County’s effort to secure housing for vulnerable persons experiencing homelessness.
    3               First, the City of Bell Gardens has demanded that the County cease “intake and acceptance of
    4    new patients immediately” and arrange “to transfer existing patients to other available facilities as
    5    soon as possible” or else Bell Gardens “will be forced” to take actions detrimental to the hotel
    6    currently participating in the County's quarantine and isolation program. See Exhibit A (City of Bell
    7    Gardens Letter dated April 15, 2020).
    8               Second, the City of Lawndale expressed that “while Project Roomkey is a well-intended
    9    program to help the most vulnerable homeless in Los Angeles County during the COVID-19 global
  10     pandemic,” it believes “irreparable harm to the Lawndale community” will occur. The City of
  11     Lawndale further warned that “the City will schedule a public hearing for the Planning Commission
  12     to consider revoking the [hotel’s Special Use Permit] to prevent this from occurring.” See Exhibit B
  13     (City of Lawndale Letter dated April 14, 2020).1
  14                It is very possible that more cities may delay or impede Project Roomkey and other programs
  15     designed to secure hotel and motel rooms in local communities designated for the most vulnerable in
  16     the County. Therefore, based on the above, the County believes that the Court’s immediate
  17     intervention is required. The Court can play a valuable role in the County’s efforts to successfully
  18     implement these programs. As such, the County respectfully requests the Court direct the attendance
  19     at this emergency status hearing of the following individuals as the relevant decision-makers of cities
  20     with documented concerns with Project Roomkey and other related programs:
  21               City of Bell Gardens: Alejandro Cortez (Mayor), Scott B. Fairfield (Chief of Police), and
  22                Michael B. O’Kelly (City Manager); and
  23               City of Lawndale: Robert Pullen-Miles (Mayor), Duane Allen (Captain, Los Angeles County
  24                Sheriff Department, South Los Angeles Station),2 and Kevin M. Chun (City Manager).
  25

  26     1
           The County also was just informed today that the City of Lawndale has threatened to shut off
  27     the power to the relevant hotel as of this Monday, April 20, 2020.
         2
           The County also recommends that the Court invite Los Angeles County Sheriff Alex Villaneuva
  28     to attend this emergency status conference given his law enforcement role throughout the County
         of Los Angeles. Captain Duane Allen also reports to Sheriff Villaneuva.
                                                        - 3 - REQUEST FOR EMERGENCY  STATUS CONFERENCE
                                                                                 1 2:20-CV-02291 DOC-KES
 4827-4108-6394.6
Case 2:20-cv-02291-DOC-KES Document 72 Filed 04/17/20 Page 4 of 4 Page ID #:918



    1               The County plans to collaborate with Bell Gardens and Lawndale in an attempt to assuage
    2    their concerns, as well as work with other cities in the County to ensure that rooms for isolation,
    3    quarantine, and vulnerable persons experiencing homelessness are made available. The County
    4    intends to work as a partner. However, protecting the public health is paramount. Time is of the
    5    essence.
    6               As a result, the County requests that the Court set a hearing on this Emergency Request at the
    7    Court’s earliest convenience.
    8

    9    Dated: April 17, 2020                                  MARY C. WICKHAM
                                                                COUNTY COUNSEL
  10

  11                                                            By: /s/ Lauren M. Black
                                                                    Lauren M. Black
  12                                                                Principal Deputy County Counsel
                                                                    Attorney for Defendant
  13                                                                COUNTY OF LOS ANGELES
  14     Dated: April 17, 2020                                  MANATT, PHELPS & PHILLIPS, LLP
  15
                                                                By: /s/ Brandon D. Young
  16                                                                Brandon D. Young
                                                                    Attorney for Defendant
  17                                                                COUNTY OF LOS ANGELES
  18     Dated: April 17, 2020                                  FOLEY & LARDNER LLP
  19
                                                                By: /s/ Byron J. McLain
  20
                                                                    Byron J. McLain
  21                                                                Attorney for Defendant
                                                                    COUNTY OF LOS ANGELES
  22

  23

  24

  25

  26

  27

  28

                                                         - 4 - REQUEST FOR EMERGENCY  STATUS CONFERENCE
                                                                                  1 2:20-CV-02291 DOC-KES
 4827-4108-6394.6
